DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 08, 2021 has been entered.
        This communication is in response to Application No. 16/504,757 filed on July 08, 2019 and the Request for continued examination (RCE) presented on April 08, 2021, amendment presented on March 12, 2021, which amends claims 1-2, 8, 11-12, 15 and 18-19 and presents arguments, is hereby acknowledged. Claims 1-20 are currently pending and subject to examination.

Response to Arguments
     Applicant’s arguments, See Remarks, filed on 12 March 2021 have been fully considered. 
      On page 12 of the Remarks, applicants argue that Chau does not correspond to "at least one processor configured to, when selected by the processor allocator, receive the packet from the source device and output a packet to be transmitted to a destination 
      Examiner agrees that the cited reference "Chau" fails to teach "at least one processor configured to, when selected by the processor allocator, receive the packet from the source device and output a packet to be transmitted to a destination apparatus by processing the received packet" or amended claimed subject matter "a processor allocator configured to select a processor which is to process a packet received from a source device, among a plurality of processors, and allocate the received packet to the selected processor; at least one processor configured to, when selected by the processor allocator, receive the packet from the source device and output a packet to be transmitted to a destination apparatus by processing the received packet" as recited by amended Independent claim 1.
     However, cited reference "Chau" teaches the at least one processor being further configured to, in response to a first packet including the first address being received prior to satisfaction of the condition, translate the first address of the first packet to the second address based on the first translation table," as recited in claim 1.  
       Chau describes network device (an electronic apparatus) includes a number of port processors (Chau: [paragraph 0102]). Chau describes receiving network packet from source device by a processor of network device (an electronic apparatus) (Chau: [paragraph 0019]). Chau describes one of the port processor configured to receive packet and translates the internal network address (the first address) to the external 

         On page 12 of the Remarks, applicants further argue that Chau fails to disclose a "forwarding engine" that is separate from "at least one processor" and performs address translation prior to allocation of the packet to the at least one processor, whereas the at least one processor performs address translation prior to satisfaction of the condition.
       The examiner respectfully disagrees and finds these arguments unpersuasive.
        Amended claimed 1 subject matter recites "a processor allocator configured to select a processor which is to process a packet received from a source device, among a plurality of processors, and allocate the received packet to the selected processor.., translate the first address of the first packet to the second address based on the first translation table..., "


      Therefore, Applicant's above argument that Chau fails to disclose a "forwarding engine" that is separate from "at least one processor" and performs address translation prior to allocation of the packet to the at least one processor, whereas the at least one processor performs address translation prior to satisfaction of the condition" is unpersuasive. 

       On page 15 of the Remarks, applicants further argue that Chau teaches performing sequence number processing depending on whether the network address is re-used. If Chau were to be modified to store modified sequence number in the translation table depending on whether the link condition is good or bad, as suggested by the Examiner, such modification would contradicts the purpose and the principle of Chau and Jain does not disclose anything about determining the link condition according to translation table information. Further, Jain is focused on determining link conditions so as to detect performance degradations due to link or device limitations within the LAN as recited by dependent claim 6.
       The examiner respectfully disagrees and finds these arguments unpersuasive. Chau describes actively manage sequence numbers through sequence number information processing, and so avoid the aforementioned delays, thereby increasing overall available bandwidth and improving resource utilization and throughput (Chau: [paragraph 0023]). 

      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chau to include condition is satisfied when a bandwidth required to output at least one of the packets is greater than a reference value as taught by Jain. One of ordinary skill in the art would have been motivated to utilize the teachings of Chau in the Jain system Jain in order to determine link conditions with devices ([paragraph 0011] in Jain). Therefore, Applicant's above argument related to claim 6 is unpersuasive.
      However, Examiner agrees that the cited reference "Chau" fails to teach "at least one processor configured to, when selected by the processor allocator, receive the packet from the source device and output a packet to be transmitted to a destination apparatus by processing the received packet" or amended claimed subject matter "a processor allocator configured to select a processor which is to process a packet received from a source device, among a plurality of processors, and allocate the 
     Applicants argue claims 11 and 18 based on the arguments presented for Claim 1 at page 13 of the remarks. The same explanation is applicable to claims 11 and 18 as mentioned above with respect to claim 1.

Dependent claims 2-10, 12-17 and 19-20
Applicant argues these claims conditionally based upon arguments presented for their parent claim(s). Applicant’s arguments are persuasive. However, a new ground of rejections may appear below. See the detailed explanation and rejection below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.      Claims 1-2, 5, 7-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. (US 2017/0272373 A1); and further in view of Tsuruoka et al. (US 2016/0241482 A1).
         Regarding Claim 1, Chau teaches an Electronic apparatus ([paragraph 0031] describes a network device (an electronic apparatus) includes address translation table 150A (first address translation table) and 150B (second translation table)) comprising: 
         a first translation table configured to store information of a first address and information of a second address ([paragraph 0029, 0043, 0047] describes address translation table 150A (first address translation table) configured to store network address information such as IP header and port of source device and destination device of an internal address (first address) and an external address (second address)); 
       a second translation table configured to, in response to a condition being satisfied, store the information of the first address and the information of the second address 
       at least one processor being configured to, in response to a first packet including the first address being received prior to satisfaction of the condition, translate the first address of the first packet to the second address based on the first translation table ([paragraph 0019] describes receiving network packet from source device by a processor of network device (an electronic apparatus) [paragraph 0102, 0106] network device (an electronic apparatus) includes number of processors [paragraph 0026-0027, 0043-0044] processor configured to receive packet and translates the internal network address (the first address) to the external network address (the second address) before allowing immediate re-use of external network addresses (prior to satisfaction of the condition));     
         and a forwarding manager to, in response to a second packet including the first address being received and the information of the first address and the information of the second address being stored in the second translation table ([paragraph 0044, 0066, 0101] describes forwarding engine (forwarding manager) received another packet 
       translate the first address of the second packet to the second address based on the second translation table, prior to allocation of the second packet to the at least one processor by processor allocator ([0026-0027, 0044, 0101] describes translates the internal network address (the first address) of another packet (second packet) from another client to the external network address (the second address) according to information in address translation table 150B (second address translation table) [paragraph 0066, 0102] describes another packet (second packet) from another client request/use same external destination network address i.e. the second address (re-use of network address via the NAT) before providing to traffic/flow control processor (i.e. allocating packet)). 
     Chau fails to teach processor allocator configured to select a processor which is to process a packet received from a source device, among a plurality of processors, and allocate the received packet to the selected processor; at least one processor configured to, when selected by the processor allocator, receive the packet from the source device and output a packet to be transmitted to a destination apparatus by processing the received packet,
   However, Tsuruoka teaches processor allocator configured to select a processor which is to process a packet received from a source device, among a plurality of 
    at least one processor configured to, when selected by the processor allocator, receive the packet from the source device and output a packet to be transmitted to a destination apparatus by processing the received packet ([0065-0066, 0068, 0074]  describes the distribution determining unit (e.g. processor allocator) selects the processor for the received packets from source device IP address, selected processor intended to perform processing on received packets and transmit the processed packets to destination device IP address),
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chau to include 
a processor allocator configured to select a processor which is to process a packet received from a source device, allocate the received packet to the selected processor and output a packet to be transmitted to a destination apparatus by processing the received packet as taught by Tsuruoka. One of ordinary skill in the art would be motivated to utilize the teachings of Chau in the Tsuruoka system in order to provide a 

     Regarding Claim 2, the combination of Chau and Tsuruoka teaches the electronic apparatus, further comprising: an interface circuit configured to communicate with the destination apparatus and configured to output the first packet and the second packet processed by the at least one processor to the destination apparatus (Chau: [paragraph 0025, 0031] describes interface of network device (the electronic apparatus) configured to communicate with a destination device and transmitting the packets (first and second packet) to the destination device).

     Regarding Claim 5, the combination of Chau and Tsuruoka teaches the electronic apparatus, wherein the at least one processor is further configured to: output packets, prior to the satisfaction of the condition, each of the packets including the second address (Chau: [paragraph 0026-0027] describes send the outbound packets to external network address (the second address) before allowing immediate re-use of external network addresses (prior to satisfaction of the condition)), 
    and monitor a traffic status for the packets (Chau: [paragraph 0023, 0041] describes managing (monitoring) pool of IP addresses support the traffic needs (traffic status) for the packets).

         Regarding Claim 7, the combination of Chau and Tsuruoka teaches the electronic apparatus, wherein the forwarding manager is further configured to generate 

      Regarding Claim 8, the combination of Chau and Tsuruoka teaches the electronic apparatus, further comprising: a first interface circuit to receive the first packet and the second packet, each including the first address, from the source device based on a first interface protocol (Chau: [paragraph 0025- 0027, 0029] describes network interface (first interface) receive the packets (the first packet and the second packet) includes internal address (first address0 of source device based on first protocol); 
    and a second interface circuit to output the first packet and the second packet, each including the second address, to the destination apparatus based on a second interface protocol (Chau: [paragraph 0025- 0027, 0029] describes another network interface (second interface) send the packets (the first packet and the second packet) includes external address (second address) of destination device based on second protocol).

      Regarding Claim 9, the combination of Chau and Tsuruoka teaches the electronic apparatus of claim 8, wherein a first processor is selected among the at least one processor based on a kind of the second interface protocol, the first processor configured to forward the second packet including the second address to the destination apparatus (Chau: [paragraph 0026-0027, 0043-0044] processor configured to receive 
 
      Regarding Claim 10, the combination of Chau and Tsuruoka teaches the electronic apparatus, wherein the at least one processor is configured to receive the second packet including the second address, without translating the first address to the second address with regard to the second packet (Chau: [paragraph 0026-0027, 0043-0044 0082] processor configured to receive another packet (second packet) and determines that translation of internal address (first address) based on sequence number is not needed (without translating) then the another packet (second packet)  is forwarded in the normal course).

      Regarding Claim 11, Chau teaches an Electronic apparatus ([paragraph 0031] describes a network device (an electronic apparatus) includes address translation table 150A (first address translation table) and 150B (second translation table)) comprising:
     a first translation table configured to, in response to a first condition being satisfied, store information of a first address and a second address (Chau: [paragraph 0031, 0066] describes determining whether address re-use has occurred then appropriate sequence processing to be performed (a condition being satisfied) [paragraph 0023, 0043, 0047] describes performing sequence number processing and bandwidth available in order to allow (in response to a condition being satisfied) to re-use of 
        a forwarding manager configured to, in response to a first packet including the first address being received and the information of the first address and the information of the second address being stored in the first translation table (Chau: [paragraph 0044, 0066, 0101] describes forwarding engine (forwarding manager) received packet (first packet) from client and network address information such as IP header and port of source device and destination device of the internal network address (the first address) and the external network address (the second address) stored in address translation table 150A (first address translation table)),
   translate the first address of the first packet to the second address based on the first translation table, prior to allocation of the first packet to the at least one processor by processor allocator ([0026-0027, 0044, 0101] describes translates the internal network address (the first address) of packet (first packet) from client to the external network address (the second address) according to information in address translation table 150A (first address translation table));
     a buffer configured to store the first packet including the second address and a signature indicating that the first address of the first packet has been translated into the second address ([paragraph 0071-0072, 0093, 0101] describes buffer store the packet including external address (second address) and sequence number bits information 
   wherein at least one processor configured to receive the first packet including the second address, without translating the first address to the second address, and process the first packet including the second address to output the processed first packet ([paragraph 0019] describes receiving network packet from source device by a processor of network device (an electronic apparatus) [paragraph 0102, 0106] network device (an electronic apparatus) includes number of processors [paragraph 0026-0027, 0043-0044 0082] processor configured to receive packet (first packet) includes external address (second address) and determines that translation of internal address (first address) based on sequence number is not needed (without additional translation) then the packet (first packet) includes external address (second address) is forwarded in the normal course).
      Chau fails to teach processor allocator configured to select a processor which is to process a packet received from a source device, among a plurality of processors, and allocate the received packet to the selected processor; at least one processor configured to, when selected by the processor allocator, receive the packet from the source device and output a packet to be transmitted to a destination apparatus by processing the received packet,
   However, Tsuruoka teaches processor allocator configured to select a processor which is to process a packet received from a source device, among a plurality of processors, and allocate the received packet to the selected processor ([paragraph 0051-0052, 0061] describes communication apparatus includes distribution determining 
    at least one processor configured to, when selected by the processor allocator, receive the packet from the source device and output a packet to be transmitted to a destination apparatus by processing the received packet ([0065-0066, 0068, 0074]  describes the distribution determining unit (e.g. processor allocator) selects the processor for the received packets from source device IP address, selected processor intended to perform processing on received packets and transmit the processed packets to destination device IP address),
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chau to include 
a processor allocator configured to select a processor which is to process a packet received from a source device, allocate the received packet to the selected processor and output a packet to be transmitted to a destination apparatus by processing the received packet as taught by Tsuruoka. One of ordinary skill in the art would be motivated to utilize the teachings of Chau in the Tsuruoka system in order to provide a specified processor, a first processor of the plurality of processors being configured to process received packets ([Tsuruoka: [paragraph 0007]).

Regarding Claim 12, the combination of Chau and Tsuruoka teaches the electronic apparatus of claim 11, wherein the at least one processor comprises: a first processor configured to process forwarding the first packet including the second address to the destination apparatus based on the signature (Chau: [paragraph 0026-0027, 0043-0044 0082] describes processor configured to receive packet (first packet) and forward packet to external address (second address) based on sequence number bits information (signature)),
   and a second processor configured to, in response to switching from the first processor to the second processor, output the processed first packet including the second address to the destination apparatus signature (Chau: [paragraph 0026-0027, 0082, 0101-0102] describes another processor configured to send the processed packet by the processor to a destination device).

     Regarding Claim 13, the combination of Chau and Tsuruoka teaches the electronic apparatus, wherein the first processor is selected among the at least one processor based on a kind of an interface protocol which is associated with outputting the first packet (Chau: [paragraph 0102-0104] describes selecting processor from one or more port processors based on interface protocol of associated with to forward packet to destination device).  

       Regarding Claim 18, Chau teaches an electronic apparatus ([paragraph 0031] describes a network device (an electronic apparatus) includes address translation table 150A (first address translation table) and 150B (second translation table)) comprising: 

      and a forwarding manager configured to, in response to a condition associated with the communication being satisfied, perform second address translation from the first address of a second packet to the second address, prior to allocating the second packet to the at least one processor ([paragraph 0031, 0066] describes determining whether address re-use has occurred then appropriate sequence processing to be performed (a condition being satisfied) [paragraph 0044, 0066, 0101] describes forwarding engine (forwarding manager) received another packet (second packet) from another client [paragraph 0026-0027, 0043-0044] forwarding engine (forwarding manager) configured to receive another packet and translates the internal network address (the first address) to the external network address (the second address)),
       wherein, in response to the second address translation performed by the forwarding manager, the at least one processor is configured to output the second packet without translating the first address to the second address ([paragraph 0026-0027, 0043-0044 0082] processor configured to receive packet (first packet) includes external address 
     Chau fails to teach processor allocator configured to select a processor which is to process a packet received from the source device, among a plurality of processors, and allocate the received packet to the selected processor; at least one processor configured to, when selected by the processor allocator, receive the packet from the source device and output a packet to be transmitted to the destination apparatus by processing the received packet,
      However, Tsuruoka teaches processor allocator configured to select a processor which is to process a packet received from the source device, among a plurality of processors, and allocate the received packet to the selected processor ([paragraph 0051-0052, 0061] describes communication apparatus includes distribution determining unit (e.g. a processor allocator) received packet from source device IP address [paragraph 0061, 0065-0066] describes determining unit (e.g. processor allocator) identifies processing loads on CPUs 0 to 9 (multiple processors), the distribution determining unit (e.g. processor allocator) selects the processor the smallest processing load as the processor intended to perform processing on received packets and distribute (e.g. allocate) to the selected processor);
    at least one processor configured to, when selected by the processor allocator, receive the packet from the source device and output a packet to be transmitted to the destination apparatus by processing the received packet ([0065-0066, 0068, 0074]  
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chau to include 
a processor allocator configured to select a processor which is to process a packet received from the source device, allocate the received packet to the selected processor and output a packet to be transmitted to the destination apparatus by processing the received packet as taught by Tsuruoka. One of ordinary skill in the art would be motivated to utilize the teachings of Chau in the Tsuruoka system in order to provide a specified processor, a first processor of the plurality of processors being configured to process received packets ([Tsuruoka: [paragraph 0007]).

       Regarding Claim 19, the combination of Chau and Tsuruoka teaches the electronic apparatus, wherein a bandwidth of outputting the second packet to the destination apparatus after the forwarding manager processes the second address translation is greater than a bandwidth of outputting the first packet to the destination apparatus after the at least one processor processes the first address translation (Chau: [paragraph 0025- 0027, 0029, 0063] describes forwarding engine (forwarding manager) send the packets (the first packet and the second packet) includes external address (second address) of destination device based on bandwidth and one processor process the first address translation).
Regarding Claim 20, the combination of Chau and Tsuruoka teaches the electronic apparatus, wherein the forwarding manager is configured to perform the second address translation at a time period that is shorter than a time period to perform the first address translation by the at least one processor (Chau: [paragraph 0025- 0027, 0029, 0063] describes forwarding engine (forwarding manager) is configured to perform the translation of external address (second address) at a time period which is less than a time period of translation of internal address (first address)).

7.     Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. (US 2017/0272373 A1); in view of Tsuruoka et al. (US 2016/0241482 A1); and further in view of Kavanaugh et al. (US 2012/0203909 A1).
           Regarding Claim 3, Chau and Tsuruoka fails to teach the electronic apparatus, wherein in response to detecting that the destination apparatus is connected with the interface circuit, the at least one processor is further configured to obtain device information indicating at least one of an internal configuration of the destination apparatus and an interface protocol that supports communication between the destination apparatus and the interface circuit.
       However, Kavanaugh teaches the electronic apparatus, wherein in response to detecting that the destination apparatus is connected with the interface circuit, the at least one processor is further configured to obtain device information indicating at least one of an internal configuration of the destination apparatus and an interface protocol that supports communication between the destination apparatus and the interface circuit ([paragraph 0017-0018, 0040-0041] identifying (detecting) one or more network devices 
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chau/Tsuruoka to include detecting that the destination apparatus is connected with the interface circuit and interface protocol that supports communication between the destination apparatus and the interface circuit as taught by Kavanaugh in order to provide a method for forwarding data to one or more destination apparatuses operatively connected to a private network ([paragraph 0016] in Kavanaugh).

      Regarding Claim 4, the combination of Chau, Tsuruoka and Kavanaugh teaches the electronic apparatus of claim 3, wherein the second translation table is further configured to store the information of the first address and the information of the second address corresponding to all or some of the device information of the destination apparatus (Chau: [paragraph 0043-0044, 0101] describes address translation tables 150B (second address translation table) configured to store the network address information such as IP header and port of source device and destination device of the internal network address (the first address) and the external network address (the second address) corresponding to network connection information such as protocol type .

8.       Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. (US 2017/0272373 A1); in view of Tsuruoka et al. (US 2016/0241482 A1); and further in view of Jain et al. (US 2016/0212031 A1).
         Regarding Claim 6, Chau and Tsuruoka fails to teach the electronic apparatus of claim 5, wherein the condition is satisfied when a bandwidth required to output at least one of the packets is greater than a reference value.
         However, Jain teaches the electronic apparatus of claim 5, wherein the condition is satisfied when a bandwidth required to output at least one of the packets is greater than a reference value ([paragraph 0040-0041, 0055-0056] describes translation tables available to CPE (electronic apparatus) and determine the link condition of device is good when bandwidth required to send packets is exceeded than threshold value (reference value)).
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chau/Tsuruoka to include condition is satisfied when a bandwidth required to output at least one of the packets is greater than a reference value as taught by Jain in order to determine link conditions with devices ([paragraph 0011] in Jain).

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. (US 2017/0272373 A1); in view of Tsuruoka et al. (US 2016/0241482 A1); and further in view of Fukushima et al. (US 2004/0098448 A1).
         Regarding Claim 14, Chau and Tsuruoka fails to teach the electronic apparatus, wherein in response to a second condition being satisfied, the information of the first address and the information of the second address are removed from the first translation table.
        However, Fukushima teaches the electronic apparatus, wherein in response to a second condition being satisfied, the information of the first address and the information of the second address are removed from the first translation table ([paragraph 0061, 0084-0086] describes when session with destination device terminates (second condition being satisfied), address information is deleted from the multicast translation table (first transactional table)).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chau/Tsuruoka to include condition is satisfied then the information of the first address and the information of the second address are removed from the first translation table as taught by Fukushima in order to provide receiver can also stop receiving the data packets by leaving the session ([paragraph 0004] in Fukushima).

     Regarding Claim 15, the combination of Chau, Tsuruoka and Fukushima teach the electronic apparatus of claim 14, wherein the second condition is that a session of communication between the source device and the destination apparatus associated 
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chau/Tsuruoka to include second condition is that a session of communication between a source device and a destination apparatus associated with the first packet expire as taught by Fukushima in order to provide receiver can also stop receiving the data packets by leaving the session ([paragraph 0004] in Fukushima).

    Regarding Claim 16, the combination of Chau, Tsuruoka and Fukushima teach the electronic apparatus of claim 14, wherein in response to the information of the first address and the information of the second address being removed from the first translation table (Fukushima: [paragraph 0061, 0084-0086] describes when session with destination device terminates (second condition being satisfied), address information is deleted from the multicast translation table (first transactional table) and a second packet including the first address being received, the buffer is configured to store the second packet including the first address without the signature (Chau: [paragraph 0044, 0066, 0101] describes buffer received another packet (second packet) from another client and reused the same internal network address (the first address) and buffer stored another packet including network address information such as IP header and port of source device and destination device of the internal network address (the first address) and the external network address (the second address)).


    Regarding Claim 17, the combination of Chau, Tsuruoka and Fukushima teach the electronic apparatus of claim 16, further comprising: a second translation table configured to store the information of the first address and the information of the second address irrespective of satisfaction of the first condition (Chau: [paragraph 0023, 0044, 0047] describes performing sequence number processing and bandwidth available in order to allow (in response to a condition being satisfied) to re-use of external network addresses and address translation table 150B (second address translation table) configured to store network address information such as IP header and port of source device and destination device of the internal network address (the first address) and the external network address (the second address)),
      wherein the at least one processor is configured to, in response to the first condition not met, translate the first address of the second packet to the second address based on the second translation table (Chau: [paragraph 0026-0027, 0043-0044] processor configured to receive packet and translates the internal network address (the first address) to the external network address (the second address) based on translation table 150 B (second address translation table)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-    Siegel et al., US 7254639 B1, a Method for directing packets among a group                       of processors.
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072.  The examiner can normally be reached on Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459